NUMBER 13-13-00627-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI C EDINBURG


NOE ADRIAN SALINAS,                                                             Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on January 20, 2014, and

this Court has previously granted appellant two extensions for the filing of appellant’s brief

in this cause. Appellant has now filed his third motion requesting additional time to file
the appellate brief in this cause.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's third motion for extension of time to file the brief is hereby GRANTED,

and the Honorable Steve Schiwetz, counsel for appellant, is hereby ORDERED to file the

appellate brief with this Court on or before June 4, 2014. Further motions for extension

of time will not be favorably entertained by the Court.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Steve Schiwetz by certified mail, return receipt requested.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of May, 2014.




                                              2